DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/16/2021, which are in response to USPTO Office Action mailed 6/16/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al. (US PGPUB No. 2015/0178371; Pub. Date: Jun. 25, 2015) in view of Milligan et al (US PGPUB No. 2017/0180294; Pub. Date: Jun. 22, 2017).

Regarding independent claim 1,
	SETH discloses a method, by a processor, intelligent resolution of conflicting information in a dialog system in a computing environment comprising: monitoring, by a monitoring agent of the dialog system, a dialog occurring between a plurality of users each using the dialog system; See FIG. 1A, (Illustrating an environment comprising a plurality of users and associated client devices connected via network and interacting with a text mining system and process, i.e. a dialog system in a computing environment.). See Paragraph [0021]-[0022], (The text mining process, i.e. a monitoring agent of the dialog system, can mine dialogues between customers and agents, i.e. a plurality of users, and identify features of said dialogues.).
detecting, by the monitoring agent, conflicting information relating to one or more queries discussed between the plurality of users while being monitored, See Paragraph [0065]-[0066], (Conversations between customers and agents may include various stages including a "problem identification stage", i.e. detecting conflicting information relating to dialogue between the plurality of users being monitored.).
wherein the monitoring agent recursively analyzes the one or more queries between the plurality of users notwithstanding whether the plurality of users explicitly request that the queries be analyzed; See FIG. 6, (FIG. 6 illustrates the process where customer and agent dialogue information 608 is stored with metadata 610 and fed into predictive models 512 and further processed into intent prediction and recommendation engines 614,616 wherein recommendations are then returned to the 
and providing, by the dialog system, one or more responses to resolve the conflicting information according to a knowledge domain. See Paragraph [0090], (Proposed recommendations are provided by the recommendation engine following analysis of the dialogue in real-time as conversation occurs, i.e. providing one or more responses to resolve conflicting information.). See Paragraph [0060], (Dialogue mining uses domain-specific metadata (e.g. tags) that drive the prediction engine and recommendation engine, i.e. resolving...according to a knowledge domain.).
SETH does not disclose the step wherein detecting the conflicting information includes identifying that at least two of the plurality of users engaging in the dialog utter uncertain or conflicting statements in reply to the one or more queries,
Milligan discloses the step wherein detecting the conflicting information includes identifying that at least two of the plurality of users engaging in the dialog utter uncertain or conflicting statements in reply to the one or more queries, See FIG. 3 and Paragraph [0047], (Disclosing a system for automatic suggestion generation based on conversation analysis wherein conversations include a 
SETH and Milligan are analogous art because they are in the same field of endeavor, multi-user dialogue systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH to include the method illustrated in FIG. 3 of Milligan of determining actionable content and providing suggestions to users having a conversation. Paragraph [0007] of Milligan discloses that the system providing suggestions provide a benefit to users that have low dexterity or otherwise have difficulties making user inputs to a device. Suggestions are implemented as suggestable selections into the message exchange thread that result in an increase in reliability and speed of use of the device by mitigating the rate of user error, thereby improving the user experience.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a device or apparatus and is rejected under similar rationale. 

Claim 3-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETH in view of Milligan as applied to claim 1 above, and further in view of SMITH LEWIS et al. (US PGPUB No. 2018/0218627; Pub. Date: Aug. 2, 2018).
Regarding dependent claim 3,
As discussed above with claim 1, SETH-Milligan discloses all of the limitations.
SETH-Milligan does not disclose determining the plurality of users provided one or more answers to the one or more queries;
and assessing a level of correctness of the one or more answers to the one or more queries.
SMITH LEWIS discloses determining the plurality of users provided one or more answers to the one or more queries; See Paragraph [0097], (Disclosing a natural user interface engine for receiving and processing one or more user requests from client devices. The user request is used to determine a user intent, which includes a request to perform a specified action such as an answer to a question prompt, i.e. users providing one or more answers.).
and assessing a level of correctness of the one or more answers to the one or more queries. See Paragraph [0111] and FIG. 7, (Step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. "fully incorrect" and "partially incorrect" is an assessment of "correctness" of an answer.).
SETH, Milligan and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Milligan to include the method of servicing user requests and SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 4,
As discussed above with claim 3, SETH-Milligan-SMITH LEWIS discloses all of the limitations.
SETH-Milligan does not disclose determining the one or more answers failed to resolve the conflicting information.
SMITH LEWIS discloses determining the one or more answers failed to resolve the conflicting information. See Paragraph [0111] and FIG. 7, (The question-answer explanation dialog sequence of step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. determining whether an answer fails to resolve the query favorably.) The examiner notes that an incorrect answer is equivalent to an answer that results in failure.
SETH, Milligan and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Milligan to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further 

Regarding dependent claim 5,
As discussed above with claim 1, SETH-Milligan discloses all of the limitations.
SETH-Milligan does not disclose searching the knowledge domain to identify the one or more responses to resolve the conflicting information.
SMITH LEWIS discloses searching the knowledge domain to identify the one or more responses to resolve the conflicting information. See Paragraph [0022], (Wherein an adaptive engine creates and transmits interactions to user devices based on knowledge items from a knowledge item bank, i.e. a knowledge domain. Note that the feedback provided at step 755 is therefore an interaction provided based on knowledge items.). Note [0044] wherein selecting knowledge items includes finding items in structured content via a plurality of means including searching a database, i.e. searching a knowledge domain.
SETH, Milligan and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Milligan to include the method of searching knowledge base to resolve conflicts as disclosed by SMITH LEWIS. Doing so would allow the system to search a database order to resolve conflicts related to a specific context, for example domain-specific tags relating to a particular knowledge domain as in SETH.

Regarding dependent claim 6,
As discussed above with claim 1, SETH-Milligan discloses all of the limitations.
SETH-Milligan does not disclose querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information.
SMITH LEWIS discloses querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information. See Paragraph [0114], (An additional question-answer-explanation sequence may be initiated based on the outcome of a first execution and/or availability of additional knowledge items and/or interactions from the adaptive engine. The natural interaction provider may generate and deliver a second question to a user for collecting additional answers, i.e. querying the one or more users to collection additional information.). The examiner notes that generating additional questions based on the outcome of a previous question would serve to provide additional information to assist resolving errors or conflicting information from the first question.
SETH, Milligan and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Milligan to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further 

Regarding dependent claim 7,
	As discussed above with claim 1, SETH-Milligan discloses all of the limitations.
SETH-Milligan does not disclose initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.  
SMITH LEWIS discloses initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system. 
initiating a machine learning to perform one or more machine learning operations to collect user feedback, See Paragraph [0075], (Machine learning techniques are used to transcribe spoken-work audio. An artificial intelligence model 
perform a semantic analysis, See Paragraph [0083], (A semantic model of digital content is generated using an unsupervised machine learning algorithm, i.e. performing a semantic analysis.).
and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system. See Paragraph [0051], (The one or more interactions generated by the adaptive engine may be generated based on a user's history with similar learning assets. User feedback and/or data associated with a previously processed asset may be used to generate one or more interactions, i.e. historical conversations of the dialog system are used to provide interactions, i.e. responses.).
The examiner notes that claim 7 recites “perform[ing] one or more machine learning operations”, as such the following limitations are considered optional:
“train a classifier to classify the one or more queries” and learn contextual “data associated with the one or more queries”
SETH, Milligan and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the SETH-Milligan to include the method of using machine learning techniques to perform a variety of analyses that allow the system to determine solutions based on a variety of well known machine learning techniques. One of ordinary skill in the art would know that machine learning techniques may be used to perform a plurality of textual analyses such as those described by SMITH LEWIS.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,


Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 3 in combination with dependent claim 4 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 5 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 6 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 7 directed to a device or apparatus and is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159